            Case 1:20-cr-00164-DAD-BAM Document 4 Filed 09/24/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
                                                    )   CASE NO. 1:20-CR-00164-DAD-BAM
11   UNITED STATES OF AMERICA,                      )
                                                    )   UNITED STATES’ MOTION TO UNSEAL
12                                Plaintiff         )   INDICTMENT, ARREST WARRANT, AND
                 v.                                 )   OTHER COURT FILINGS
13                                                  )
                                                    )
14   VALENTIN VENEGAS-LOPEZ,                        )
                                                    )
15                                Defendant.        )
                                                    )
16

17          The United States hereby moves this Court to unseal the Indictment, Arrest Warrant, and other

18 court filings in this case. The defendant was arreseted on September 24, 2020. The defendant is

19 scheduled to make his initial appearance on September 25, 2020. Therefore, the court filings must be

20 unsealed to advise the defendant in open court of the charges against him.

21

22 DATED: September 24, 2020
                                                               MCGREGOR W. SCOTT
23                                                             United States Attorney
24
                                                               /s/ Joseph Barton
25
                                                               JOSEPH BARTON
26                                                             Assistant United States Attorney

27

28

                                                        1
30
            Case 1:20-cr-00164-DAD-BAM Document 4 Filed 09/24/20 Page 2 of 2

 1                                   UNITED STATES DISTRICT COURT

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
                                                       ) CASE NO. 1:20-CR-00164-DAD-BAM
 4   UNITED STATES OF AMERICA,                         )
                                                       )
 5                                Plaintiff            ) UNSEALING ORDER
                 v.                                    )
 6                                                     )
                                                       )
 7   VALENTIN VENEGAS-LOPEZ,                           )
                                                       )
 8                                        Defendant.

 9

10
            Good cause appearing due to the defendant’s pending initial appearance in this Court, it is hereby
11
     ordered that the Indictment, Arrest Warrant, and related court filings in the above case be UNSEALED.
12

13 IT IS SO ORDERED.

14
        Dated:    September 24, 2020                         /s/
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
